

115 HR 7390 IH: Violence Against Women Extension Act of 2018
U.S. House of Representatives
2018-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7390IN THE HOUSE OF REPRESENTATIVESDecember 21, 2018Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Education and the Workforce, Financial Services, Natural Resources, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the various programs authorized under the Violence Against Women Reauthorization Act of
			 2013, and for other purposes.
	
 1.Short titleThis Act may be cited as the Violence Against Women Extension Act of 2018. 2.Extension of programsThe authorization of appropriations for any program, authority, or provision, including any pilot program, authorized under the Violence Against Women Reauthorization Act of 2013, or under any amendments made by that Act, shall continue in effect until February 8, 2019, in an amount proportional to the amount authorized for such program, authority, or provision for fiscal year 2018.
		